           Case 3:20-cv-00104-MMD-WGC Document 7 Filed 05/15/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                          Case No.: 3:20-cv-00104-MMD-WGC
      DAVID ARY,
 4                                                                          Order
             Plaintiff
 5                                                                      Re: ECF No. 5
      v.
 6
   ANDREW MARSHALL SAUL,
 7 Acting Commissioner of
   Social Security Administration,
 8
          Defendant
 9

10
            Before the court is Plaintiff's Request for Continuance. (ECF No. 5.) Plaintiff asks that all
11
     matters related to this case be continued for ninety days due to his health condition.
12
            Plaintiff's motion is GRANTED insofar as he has an additional 90 days from the date of
13
     this Order to serve the Commissioner with the summons and complaint. There is nothing else to
14
     be continued at this point.
15
            The Clerk shall ISSUE a summons to the United States Attorney for the District of
16
     Nevada and deliver the summons and a copy of the complaint to the U.S. Marshal for service to
17
     the U.S. Attorney’s Office at 400 S. Virginia Street, Suite 900, Reno, Nevada 89501.
18
            The Clerk shall also send Plaintiff two copies of the summons, and Plaintiff shall send a
19
     copy of the summons and complaint by certified mail to: (1) Office of the Regional Chief
20
     Counsel, Region IX, Social Security Administration, 160 Spear St., Suite 899, San Francisco,
21
     CA 94105-1545; and (2) the Attorney General of the United States, Department of Justice, 950
22
     Pennsylvania Ave., N.W., Room 4400, Washington, D.C., 20530.
23
         Case 3:20-cv-00104-MMD-WGC Document 7 Filed 05/15/20 Page 2 of 2



 1        If Plaintiff fails to comply with these steps and complete service on the Commissioner

 2 within 90 days—on or before August 13, 2020—his complaint may be dismissed without

 3 prejudice under Federal Rule of Civil Procedure 4(m).

 4

 5 IT IS SO ORDERED.

 6 Dated: May 15, 2020

 7                                                         _________________________________
                                                           William G. Cobb
 8                                                         United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
